DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
4/23/2021. In Applicant’s amendment, claim 11 was amended. Claims 1, 5-10 and 20 are cancelled. Claim 21 is new. Claims 11, 14-19 and 21 are currently pending and have been rejected as follows. 
Response to Amendments
Claim objections are issued. Prior 35 USC 112(b) rejections are withdrawn. New rejections under 35 USC 112(b) are issued. Rejections under 35 USC 101 are maintained. Rejections under 35 USC 103 are withdrawn.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p.9 that the amended claims meet the 101 requirements. Examiner respectfully disagrees and has updated the rejection below to reflect the amended claim language.

Response to Arguments
Applicant’s prior art arguments and amendments have been fully considered and they are persuasive to overcome the prior art rejections. 
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recited “The method of claim 13 […].” However, claim 13 is canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “the market value analyzer" with no previous introduction of a market value analyzer.  There is insufficient antecedent basis for these limitations in the claim. By virtue of dependency, claims 14-19 and 21 are rejected under 35 USC 112(b).


	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 14-19 and 21 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method). Claims 11, 14-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 11, 14-19 and 21 are directed toward the statutory category of a process (reciting a “method”). 
	Regarding Step 2A, prong 1 of the 2019 PEG, Claim 11 is directed to an abstract idea by reciting identifying a peer group cluster of business entities from online information pertaining to markets in which businesses currently compete, comprising: gathering a set of information pertaining to one or business markets of one or more of business entities from […], extracting, […], one or more markets in which a business current operates, comprising one or more words, from the gathered information that pertain to one or more of the markets in which the business entities participate, normalizing one or more of the markets to facilitate the comparison of the markets by […], wherein […] identifies different wordings for markets that refer to the same thing; assigning a tag to each market such that the tags are selected to enable a comparison of the markets; storing the assigned tags and the set of markets as sets of curated market information for each set of business entities, wherein each set of curated market information enables a determination of one or more markets in which the corresponding business entity currently operates; selecting a subset of the business entities to define a peer-group cluster for a market in response to the curated market information by identifying which ones of the business entities have matching tags 
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as one or more online resources; using a natural language processor; a peer-group analyzer; the market value normalizer; a user interface on a client device) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 14-19 and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).



	
	
	

	
		

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA 2665142 A1; EP 3255592 A1; US 20080103872 A1; Banks et al, Data Mining in Electronic Commerce, 2006.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624